                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    GAYL THERESE PAYTON,                                                CIVIL ACTION
        Plaintiff

    VERSUS                                                              NO. 19-11147

    TOURO INFIRMARY HOSPITAL, ET AL.                                    SECTION: “E” (4)
        Defendants


                                 ORDER AND REASONS

         Before the Court are two motions to dismiss filed by Defendant Douglas N. Lurie1

and Defendants Touro Infirmary Hospital and Touro at Home 2 pursuant to Rule 12(b)(1)

of the Federal Rules of Civil Procedure. Plaintiff opposed Defendant Lurie’s motion. 3 For

the following reasons, Defendants’ motions are GRANTED.

                                      BACKGROUND

         Plaintiff Gayl Therese Payton alleges Defendants were negligent in treating her

knee on May 25, 2015, and failing to diagnose an infection following her knee replacement

procedure. 4 Plaintiff asserts the basis for this Court’s jurisdiction is diversity of citizenship

under 28 U.S.C. § 1332. 5 In her complaint, Plaintiff provides her residential address in

New Orleans, Louisiana and asserts she is a citizen of Louisiana. 6 Plaintiff further alleges

Defendants are incorporated under the laws of Louisiana and have their principal place

of business in Louisiana. 7 Plaintiff provides a New Orleans, Louisiana address for Dr.

Lurie. 8


1 R. Doc. 14.
2 R. Doc. 19.
3 R. Doc. 16.
4 R. Doc. 1, at 4.
5 Id. at 3.
6 Id. at 1, 3.
7 Id. at 3.
8 R. Doc. 1-3.


                                                1
                                        LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.” 9 Pursuant to 28 U.S.C. § 1332, federal

district courts have original jurisdiction over all civil matters in which the plaintiffs are

citizens of different states from the defendants and the amount in controversy exceeds

$75,000. 10 A motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) challenges

a federal court’s subject-matter jurisdiction. 11 Under Rule 12(b)(1), “[a] case is properly

dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” 12 The party asserting jurisdiction bears the

burden of establishing that the district court possesses subject-matter jurisdiction. 13

                                       LAW AND ANALYSIS

        Plaintiff in this case has failed to establish this Court has subject-matter

jurisdiction based on diversity of citizenship. The citizenship of Plaintiff is not different

from the citizenship of all of Defendants—Plaintiff’s complaint states she is a Louisiana

citizen and all Defendants are Louisiana citizens. 14 Accordingly, the complete diversity

requirement of 28 U.S.C. § 1332 is not satisfied, and the Court lacks statutory or

constitutional power to adjudicate the case. Further, the Court will not grant Plaintiff

leave to amend her complaint because such leave would be futile. 15 Plaintiff has not



9 In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th Cir.
2012).
10 28 U.S.C. § 1332(a).
11 See FED. R. CIV. P. 12(b)(1).
12 Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (internal

quotation marks and citation omitted).
13 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
14 R. Doc. 1, at 3.
15 Helms v. Speartex Grain Co., 983 F.2d 232 (5th Cir. 1993) (“Although ‘[t]he policy of the federal rules is

to permit liberal amendment to facilitate determination of claims on the merits and to prevent litigation
from becoming a technical exercise,’ a court need not grant a motion to amend if the amendment will not

                                                      2
alleged any other basis for jurisdiction, and it would be impossible for her to amend her

complaint to establish diversity of citizenship.

                                          CONCLUSION
        IT IS ORDERED that the Defendants’ motions to dismiss for lack of subject

matter jurisdiction are GRANTED. 16

        IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Douglas

N. Lurie, Defendants Touro Infirmary Hospital, and Touro at Home are DISMISSED

WITHOUT PREJUDICE.

        New Orleans, Louisiana, this 25th day of September, 2019.


                                                 __________ __ ________ _________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




cure the deficiencies of the complaint.” (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th
Cir. 1981)).
16 R. Doc 14; R. Doc. 19.


                                                    3
